[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court on an application of the Plaintiff Donna M. McCarthy for the allowance of counsel fees for the defense of an appeal brought by the Defendant Vincent P. McCarthy.
After considering all the elements and criteria set forth in General Statutes § 46b-82, the respective financial affidavits of the parties, the fact that there is a bankruptcy proceeding for the Plaintiff, arguments of counsel and all relevant facts brought to the court's attention, the court finds that the financial position reflected in the parties' financial affidavit discloses the ability of the Defendant to contribute to the expenses of the appeal. Accordingly, based on the criteria set forth in Conn. Gen. Stat. § 46b-82, the court awards the Plaintiff the sum of $1,800.00 as counsel fees for the defense on the appeal and accordingly orders the Defendant to pay said sum to the Plaintiff within six (6) months.
KOCAY, J.